In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1974V
                                          UNPUBLISHED


    CHRISTINA LEPRE,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: March 31, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


James M, Merrigan, Rawson, Merrigan & Litner, LLP, Boston, MA, for Petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On December 30, 2019, Christina Lepre filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she “suffered a left shoulder impingement and a
mild partial rotator cuff tear with tendinopathy of the supraspinatus, which was ‘caused in
fact’ by her receipt of the” trivalent influenza (“flu”) vaccine on March 5, 2018. Petition at
1, ¶ 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

      On August 12, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA. On March 31, 2022, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $50,650.00,
representing $50,000.00 for her past pain and suffering and $650.00 for her past

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
unreimbursable expenses. Proffer at 1-2. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $50,650.00, representing $50,000.00 for her actual pain and
suffering and $650.00 for her actual unreimbursable expenses in the form of a
check payable to Petitioner. This amount represents compensation for all damages that
would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

___________________________________
                                    )
CHRISTINA LEPRE,                    )
                                    )
            Petitioner,             )
                                    )                No. 19-1974V(ECF)
      v.                            )                Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On December 30, 2019, Christina Lepre (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleged that she suffered a left shoulder

impingement and a mild partial rotator cuff tear with tendinopathy of the supraspinatus, which

was “caused in fact” by her receipt of an influenza (“flu”) vaccine on March 5, 2018. Petition at

1. On August 12, 2021, the Secretary of Health and Human Services (“respondent”) filed a Rule

4(c) Report recommending that compensation be awarded, and the Chief Special Master issued a

Ruling on Entitlement finding petitioner entitled to compensation. ECF Nos. 36, 37.

   I.      Items of Compensation

        A. Pain and Suffering

        Respondent proffers that petitioner should be awarded $50,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
          B. Past Unreimbursable Expenses

          Evidence supplied by petitioner documents her expenditure for past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $650.00, as provided under the Vaccine

Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

   II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following: a lump sum payment of $50,650.00, representing

compensation for actual pain and suffering ($50,000.00) and past unreimbursable expenses

($650.00) in the form of a check payable to petitioner, Christina Lepre. Petitioner agrees.

   III.      Summary of Recommended Payments Following Judgment

          Lump sum payable to petitioner, Christina Lepre:                    $ 50,650.00

                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Principal Deputy Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division




                                                   2
                            /s/ Kimberly S. Davey
                            KIMBERLY S. DAVEY
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 307-1815
                            Kimberly.Davey@usdoj.gov
DATED: March 31, 2022




                        3